Blackburn, Judge,
dissenting.
I respectfully dissent. The officers failed to follow the clear mandates of OCGA § 16-11-64 (b) (5) and (6). Therefore, pursuant to OCGA § 16-11-67 the evidence obtained must be suppressed. The citizens of Georgia have the right to expect strict compliance with those statutes allowing invasions into their constitutionally protected rights.
“Wiretapping and surveillance are the subjects of federal and state law and both must be complied with where applicable.” Orkin v. State, 236 Ga. 176, 179 (223 SE2d 61) (1976). Georgia law “must meet *283the minimum standards of [federal law] in protecting privacy but may impose more stringent requirements and any interception must conform to both the state and federal law.” Ellis v. State, 256 Ga. 751, 754 (353 SE2d 19) (1987). “[F]or evidence obtained through state-authorized wire taps to be admissible in a state criminal proceeding, it must have been obtained in a manner not inconsistent with the requirements of both the federal and state laws. On the other hand, such evidence must be excluded if it was obtained in a manner inconsistent with the mandate of either the federal or the state law. [Cit.]” Cox v. State, 152 Ga. App. 453, 455-456 (263 SE2d 238) (1979).
Decided July 15, 1994
Reconsideration denied July 29, 1994
Crabbe & Clarke, W. Wyatt Clarke, for appellant.
Stephen F. Lanier, District Attorney, Lisa W. Pettit, Assistant District Attorney, for appellee.
The United States Supreme Court and the Georgia Supreme Court require strict compliance with the administrative requirements of wiretap warrant statutes and specifically reject the requirement that the defendant must show harm or prejudice. Therefore, the harmless error doctrine cannot be applied in such cases. See United States v. Rios, 495 U. S. 257, 260 (110 SC 1845, 109 LE2d 224) (1990) (whether tapes bearing seals required suppression as seals not attached immediately as required by 18 USC § 2518 (8) (a)) and King v. State, 262 Ga. 147 (414 SE2d 206) (1992) (State required to show strict compliance rather than substantial compliance with requirements of 18 USC § 2518 (8) (a).). Like the federal statute, Georgia law requires the exclusion of evidence obtained in violation of the mandates for obtaining wiretap evidence. OCGA § 16-11-67.
The use of the word “obtained” in OCGA § 16-11-67 necessarily requires that it include the “gathering” of the evidence, as well as the preservation of the evidence prior to its introduction at trial. This is necessary to protect the State and the public against the tampering, alteration, or destruction of such evidence or even the allegation of same. Therefore, because of the officer’s failure to follow the mandates of the preservation of such evidence, it must be suppressed. Dobbins v. State, 262 Ga. 161 (2) (415 SE2d 168) (1992); Duncan v. State, 259 Ga. 278 (379 SE2d 507) (1989).